STONE, J.
— In January, 1883, Julius Richardson executed two mortgages to Loeb & Weil, to secure to them the payment of two notes, amounting to four hundred and fifty dollars, with a provision for further advances, to the extent of one hundred dollars. These, to enable Richardson to make a crop on the plantation of which he was tenant. The subject of the mortgage was the crops to be grown, four mules, and a wagon. About 15th May, 1883,' Richardson, the mortgagor, died, intestate; and on 20th June, 1883, Michael Loeb, of the firm of Loeb & Weil, was appointed administrator of the estate. ILe, the administrator, proceeded to complete the crop, making, as is averred, both cotton and corn, which he has in possession, or in possession of Loeb & Weil. ,
The bill in this case was filed on 29th November, 1883, by the widow of Richardson, the mortgagor, against Loeb as administrator, and against Loeb & Weil as partners. It avers that, at the time of Richardson’s death, he had obtained only fifty dollars of advances on his mortgages, and that the administrator continued to obtain advances from himself and partner, to make the crop. It then avers that the administrator had no legal authority to obtain advances under the binding security of the mortgages. The prayer of the bill is, that the defendants be coerced to produce the assets of the estate, that the widow may select therefrom the one thousand dollars in value of personal property, which the statute exempts for her benefit. The bill avers that decedent left.no lineal descendant; leaving only a widow, without child.
As we understand the theory on which- this bill was filed, it *314claims that after the fifty dollars of advances obtained on the mortgage security, by Richardson in his life-time, the widow’s claim of exemption is the next preferred claim. This is an entire misapprehension of-the law. True, the widow’-s exemption, as a general rule, overrides the rights of the administrator, for general purposes of administration. Its claims are paramount to those of preferred debts, as between her and the claimants of such debts. . But such claim does, not override liens created either by the law, or by the contract of her deceased husband, entered into-in his life-time. There is no law prohibiting the husband from incumbering his personal property,‘independently of any objection his wife can interpose.
Drawing our conclusions from knowledge which must be regarded as common — so common that all persons must be presumed to be cognizant of it- — -we hold that when Richardson died, May 15, the crops had been planted, were growing, but had not matured ; and that they were still immature, when the administration was committed to Loeb, June 20. The crop being “ commenced by the decedent,” the administrator -was authorized to “ complete and gather” it. — Code of 1876, § 2439. Being clothed with this power, he was incidentally and necessarily clothed with the power of procuring and furnishing the means necessary to that end. The crop thus made became assets of the estate, “ the expenses of the plantation being deducted therefrom.” — Code, §. 2440. The administrator may sell the crops at private sale.- — Code, § 2441.
Applying clear principles to this case, wé hold, that the administrator was authorized to furnish supplies reasonably necessary to complete and gather the crop commenced by the decedent, and to reimburse himself therefor, out of the first proceeds of the crop; second, to pay rents of the lands, if any due; third, to pay out of the residue of the crop, if any, and out of the other-mortgaged property, any sum that may be due on the mortgages. Under this third head, however, he can claim nothing under his mere mortgage lieu, for advances made after the death of Richardson. Bus claim for these must come in, if at all, under the first head,-above noted. If, after satisfying these claims, there is any thing left, the widow’s claim of exemption is next in order. At that stage, she has a clear right to make her selection, of the undisposed of residuum.
We will not say there may not' be cases in which chancery would interpose, to enable the widow to make her selection, and to have it made available. It is the duty of the administrator to perform the functions above pointed out, within a reasonable time. Should there be remissness, undue delay, or other dereliction of duty, it is possible chancery would interpose and grant relief, as in many other cases connected with *315administrations. The bill found in the present record makes-no such case. It was filed about, or before, the time- the harvest of the cotton crops is usually completed. No charge is made, or can reasonably be made, that the administrator had unduly delayed in the performance of his duties, above enumerated. The bill is wanting in material averments, and was prematurely filed. The motion to dismiss should have prevailed ; and, under the facts set forth, it is not susceptible-of amendment, so as to give it equity.
The decree of the City Court, sitting in equity, is reversed, and a decree rendered, dismissing complainant’s bill, but without prejudice to her right to file another bill, should the occásion. arise.
B-eversed and rendered.